Citation Nr: 9916837	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1947.  
The appellant is the mother of the veteran's minor children.

This appeal arose from a May 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This case was then remanded for 
additional development by the Board of Veterans' Appeals 
(Board) in December 1997.  A decision was rendered in January 
1999 which continued the denial of the benefit sought.


FINDING OF FACT

The appellant has not shown by competent medical evidence 
that the cause of the veteran' death can be related to the 
September to October 1992 period of VA hospitalization.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to 38 U.S.C.A. § 1151 (West 1991), a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 115 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 (West 1991) with respect to the presence 
of fault or accident requirement.  However, the validity of 
the remainder of the implementing regulation has not been 
questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1995), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
38 C.F.R. § 3.358(b)(1), (b)(1)(i),(ii) (1995).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical or medical treatment was 
authorized.  38 C.F.R. § 3.358(b)(2) (1995).  Furthermore, in 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, the 
following consideration will govern:  it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (1995).

In March 1995, the Department of Veterans Affairs issued in 
interim final rule amending 38 C.F.R. § 3.358 (1995).  In 
pertinent part, 38 C.F.R. § 3.358(c)(3) was revised to read 
as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

38 C.F.R. § 3.358(c)(3) (1996).

Essentially, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment, 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) is 
warranted.

The appellant contends, in essence, that the veteran died as 
a direct result of surgical treatment that he received at a 
VA hospital.  She stated that the type of surgery that he 
underwent, a coronary artery bypass graft, is common, and 
that death from this surgery was not a necessary consequence.  
Therefore, she believes that service connection under the 
provisions of 38 U.S.C.A. § 1151 should be awarded.

Some of the basic facts are not in dispute.  According to the 
death certificate, the veteran died of acute cardiac failure 
due to arteriosclerotic heart disease (ASHD).  Contributing 
to, but not resulting in the underlying cause, was recent 
coronary bypass surgery and left leg ischemia.  No autopsy 
was performed.  At the time of his death, he was not service-
connected for any disabilities.

In the instant case, the veteran was noted to have suffered 
from long-standing coronary artery disease.  He underwent a 
coronary artery bypass graft in the mid-1970's.  At the time 
of his hospitalization in 1992, he was noted to be suffering 
from severe three vessel coronary artery disease and moderate 
left ventricular dysfunction.  He presented at the hospital 
with increasing frequency and intensity of substernal chest 
pain.  He underwent a complete cardiac evaluation, including 
cardiac catheterization, which confirmed the diagnosis of 
severe three vessel coronary artery disease with left 
ventricular dysfunction.  An operation was advised, though 
his risks were increased.  The patient opted for surgery and 
signed the necessary consent papers.  On October 5, 1992, he 
underwent individual reverse saphenous vein bypass grafting 
from the ascending aorta to the first marginal branch and to 
the distal right coronary artery; the left internal thoracic 
artery bypass grafting to the left anterior descending 
coronary artery without complications.  His postoperative 
course was initially poor.  He was seriously ill after the 
operation with marginal hemodynamics.  His diabetes mellitus 
was well controlled.  Postoperative day one he seriously ill 
with low cardiac output and probable cardiac tamponade.  This 
serious situation was discussed with the family and a re-
entry sternotomy was advised.  He was taken to the operating 
room for excessive mediastinal chest drainage.  The re-entry 
was performed without complications and he was returned to 
the intensive care unit with his bleeding and cardiac 
performance much improved.  However, his left lower extremity 
was ischemic due to the intra-aortic balloon pump assist 
device.  As a consequence, the catheter was removed.  On the 
third postoperative day, he was seriously ill with renal 
failure.  His hemodynamics were satisfactory and his left 
lower extremity ischemia persisted.  Renal medicine was 
consulted and their treatment suggestions were implemented.  
On postoperative day four, he was noted to be seriously ill, 
but had improved cardiovascular function.  His medical 
regimen was maximized; however, his renal function did not 
improve.  On October 9, 1992, he suffered an unheralded 
cardiac pulmonary arrest.  Despite maximum pharmacological 
support and all efforts, he was pronounced dead at 7:18 p.m..

An opinion was requested as to the role that the veteran's 
period of hospitalization played in his death.  A March 1998 
opinion noted that the veteran had suffered from severe three 
vessel coronary artery disease, left ventricular dysfunction, 
diabetes mellitus, hypertension and chronic obstructive 
pulmonary disease (COPD).  Surgery was recommended, to which 
the veteran consented, after being advised of the risks 
involved.  He remained severely ill after the surgery, 
although he seemed to gradually improve.  He suffered 
unexpected cardiopulmonary arrest four days after his 
surgery.  The examiner stated that "[f]rom review of the 
records, it appears that the patient was seriously ill prior 
to surgery and to me it would be impossible to determine 
without certainty whether or not the surgical treatment 
contributed to or hastened his death."

Another opinion was obtained in June 1998 from another VA 
examiner.  This examiner carefully reviewed the report of the 
veteran's terminal hospitalization.  It was commented that 
this report was being summarized in order to emphasize how 
sick the veteran had been at the time he entered the hospital 
in 1992.  It was then stated that 

A careful review of his medical records fails to 
reveal anything that would render an opinion that 
his death was the fault of any medical or surgical 
treatment that was provided.  In my opinion that 
was an incidence where despite the best medical and 
surgical care, the disease was too severe and the 
complications of this disease too severe to allow 
recovery, and therefore, produced the veteran's 
death.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

After careful consideration of the evidence of record, it is 
found that the appellant has failed to submit a well grounded 
claim for entitlement to service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  The appellant has failed to submit 
competent medical evidence that establishes a link between 
the veteran's hospitalization and his cause of death.  She is 
not competent, as a layperson, to state that such a 
connection exists, since she cannot provide an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In fact, the medical opinion provided, after a 
complete review of the pertinent records, is adverse to her 
claim.  The examiner had stated that there was no indication 
that the veteran's medical or surgical treatment had played 
any role in his death; rather, it was noted that he was so 
ill at the time of his admission that recovery, no matter the 
treatment provided, was unlikely.  Such adverse evidence 
cannot serve to well ground a claim.  Cf. Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  Therefore, it is found 
that the appellant has failed to submit competent evidence 
that her claim for service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

